Citation Nr: 0910064	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), for the period prior to November 14, 
2006. 



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1967 
to August 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Because the claim for a higher initial rating for PTSD on 
appeal follows the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

Initially, the Board notes that in July 2006, the Veteran 
filed a claim for entitlement to a TDIU.  In an April 2007 
rating decision, the RO awarded increased disability 
evaluations for service-connected disabilities, specifically, 
his heart disease, which brought the Veteran's disability 
evaluations to 100 percent, effective November 14, 2006.  He 
was also assigned special monthly compensation at the 
housebound rate for a single 100 percent disorder and other 
disorders rated 60 percent or more disabling.  

The RO stated that as a result of the award of the 100 
percent evaluation, the issue of a TDIU as of November 14, 
2006 was moot, and also denied entitlement to a TDIU for the 
period prior to November 14, 2006.  In an August 2007 VA Form 
9, the Veteran expressed disagreement with the denial of a 
TDIU, which the Board construes as a timely NOD with the 
denial of a TDIU for the period prior to November 14, 2006 - 
an issue that remains viable despite the RO's indication in a 
May 2008 letter that entitlement to a TDIU during any period 
was moot.  A statement of the case (SOC) addressing this 
issue has yet to be issued.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

With regard to the claim for an initial rating in excess of 
50 percent for PTSD, currently on appeal, an October 2007 
letter associated with the claims file indicates that the 
Veteran was in the process of seeking Social Security 
Administration (SSA) disability benefits, in part due to his 
PTSD.  Hence, records associated with the Veteran's SSA 
disability benefits application, including medical records 
and other evidence supporting the application, could be 
relevant here, but are not associated with the claims file.  
See Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the hearing officer or administrative law judge, and give 
the evidence appropriate consideration and weight).  The 
United States Court of Appeals for Veterans Claims has 
specifically stated that VA's duty to assist a Veteran in 
claim development includes an obligation to obtain relevant 
SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 187-18 
(1992).

In addition, the Veteran asserts that his PTSD symptoms are 
of greater severity than reflected in his current 50 percent 
disability rating.  The Board notes that the Veteran last 
underwent a VA PTSD examination in September 2006.  At that 
time a Global Assessment of Functioning (GAF) score of 52 was 
recorded.  However, a July 2006 private psychiatric 
examination report reflects that a GAF score of 35 was 
assigned.  The symptoms described in the July 2006 report do 
not seem reflective of that degree of severity.  Therefore, 
to ensure that the record reflects the current severity of 
the Veteran's PTSD, and to reconcile the findings in the 
private and VA examination reports, the Board finds that a 
more contemporaneous examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the AMC/RO 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a higher initial rating for PTSD.  
The AMC/RO should also specifically request that the Veteran 
provide authorization to enable VA to obtain treatment 
records from his private psychiatrist, E. W. Hoeper, M.D., 
from July 2006 to the present.  

The RO's adjudication of the claim for a higher initial 
rating for PTSD should include consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

Furthermore, given the Veteran's contentions that he is not 
able to work because of his service-connected PTSD; on 
remand, the RO should also adjudicate whether this claim 
meets the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2008).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Lastly, the record reflects that the Veteran was previously 
represented by the North Carolina Division of Veterans 
Affairs (NCDVA), as reflected in an April 2004 VA Form 21- 
22.  However, the Veteran indicated in his November 2006 
notice of disagreement that he was pro se.  Thereafter, in a 
January 2009 letter, a NCDVA representative revoked that 
organization's power of attorney (POA).  At that time, the 
NCDVA representative noted that the Veteran was working with 
a non-VA accredited individual and a licensed attorney.  
Review of the record reflects that there is no new VA Form 
21-22a (Appointment of Individual as Claimant's 
Representative) of record.  Hence, on remand, the AMC/RO 
should clarify the Veteran's representation and provide an 
opportunity for him to submit a new VA Form 21-22a.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO must provide the Veteran a 
statement of the case as to the claim for 
a TDIU for the period prior to November 
14, 2006.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If a 
substantive appeal is filed with respect 
to the claim, subject to current 
appellate procedures, the claim should be 
returned to the Board for further 
appellate consideration, if appropriate.

2.  The AMC/RO should request the Veteran 
to clarify, in writing, his intentions 
regarding his representation in this 
appeal.  Appropriate documentation 
concerning such representation should be 
associated with the claims file.  If he 
desires to proceed pro se, it would be 
helpful if he would so indicate to the 
AMC/RO, so that additional adjudication 
may proceed in a timely fashion.

3.  The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying 
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.  

4.  The AMC/RO should send to the Veteran 
a notice letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  The AMC/RO 
should specifically request that the 
Veteran provide sufficient information 
and authorization to obtain all medical 
records from his private psychiatrist, E. 
W. Hoeper, M.D., from July 2006 to the 
present. 

The AMC/RO should request that the 
Veteran submit all evidence in his 
possession relating to the claim for a 
higher initial rating for PTSD, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

5.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
psychiatric examination at a VA medical 
facility. The entire claims file must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include psychological 
testing, if appropriate) should be 
accomplished and all clinical findings 
reported in detail. 

The psychiatrist should render findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's PTSD.  The VA 
psychiatrist is requested to 
reconcile/explain the GAF score of 52 
assigned in the September 2006 VA 
examination reports, with that of the GAF 
score of 32 assigned in a July 2006 
private psychiatric report, to the extent 
possible.  If that cannot be done without 
resort to speculation, that should be 
indicated.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
an initial rating in excess of 50 percent 
for PTSD in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
express consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.

7.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
October 2008 SSOC.  An appropriate period 
of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration. The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




